Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claim(s) 1,4-16,20,21,22,26,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huston et al (2009/0143831) and Whitehurst et al (2004/0015204) and further in view of Kornet et al (8,504,161).


1. (Currently amended) A system for treating chronic inflammation in a subject, the system
comprising:
an implantable microstimulator configured to apply a stimulation dose to a vagus nerve,
wherein the stimulation dose provides a single supra-threshold pulse or a burst of
supra-threshold pulses wherein a pulse width of the single supra-threshold pulse or each
of the pulses of the burst of supra-threshold pulses is from 20 microsec to 2000
microsec; (see at least the abstract and ¶23,61-64 of Huston.  Huston is silent as to a microstimulator.  However, Whitehurst teaches a microstimulator, see at least the abstract.  It would have been obvious to make the stimulator of Huston micro sized since it would merely yield predictable results such as more comfort for the patient.)
a nerve cuff configured to enclose the implantable microstimulator and to secure it around
the vagus nerve; (Huston is silent as to a nerve cuff.  However, a nerve cuff that encloses a stimulator is shown in at least figures 3a,3b of Whitehurst.  It would have been obvious to use the nerve cuff of Whitehurst since it would enable the stimulator to be close to the nerve without the use of additional leads, etc.)
a controller adapted to [[set]]adjust a dose regimen, wherein the dose regimen comprises a
series of stimulation doses with each stimulation dose followed by an off period, (see at least figure 1 of Huston which shows a controller, and at least ¶17,61-66)

wherein the controller detects a measure of inflammation based on electrical activity on
the vagus nerve.  (Huston is silent as to this feature.  However, Kornet teaches detecting such activity, see at least col. 2:36-54, col. 5:60-63.  It would have been obvious to use the electrical activity of the vagal nerve to measure inflammation since it is well known in the art and would merely yield predictable results, such as accurately detecting the inflammatory level of a patient)


11. (Currently amended) A method of treating chronic inflammation in a patient, the method
comprising:
applying a series of stimulation doses from a microstimulator to a vagus nerve, wherein the
microstimulator is secured to the vagus nerve by a nerve cuff, with each stimulation
dose is followed by an off-time; (see at least the abstract and ¶23,61-64 of Huston.  Huston is silent as to a microstimulator.  However, Whitehurst teaches a microstimulator, see at least the abstract.  It would have been obvious to make the stimulator of Huston micro sized since it would merely yield predictable results such as more comfort for the patient.  Huston also is silent as to a nerve cuff.  However, a nerve cuff that encloses a stimulator is shown in at least figures 3a.3b of Whitehurst.  It would have been obvious to use the nerve cuff of Whitehurst since it would enable the stimulator to be close to the nerve without the use of additional leads, etc.)

measuring an indicator of a level of inflammation from the electrical activity on the vagus
nerve; and
adjusting the stimulation dose based on the electrical activity on the vagus nerve,
thereby reducing a level of inflammation in the patient, (Huston is silent as to this feature.  However, Kornet teaches detecting such activity, see at least col. 2:36-54, col. 5:60-63, as well as using the detected activity in a closed loop feedback to control stimulation to the vagus nerve, see at least col. 7:1-37.  It would have been obvious to use the electrical activity of the vagal nerve to measure inflammation, and control stimulation thereby, since it is well known in the art and would merely yield predictable results)
wherein each stimulation dose comprises only a single supra-threshold stimulus pulse or a
burst of supra-threshold pulses, wherein a pulse width of the single supra-threshold
pulse or each of the pulses of the burst of supra-threshold pulses is from 20 microsec to
2000 microsec.  (see at least ¶23,61-64 of Huston)


20. (Previously Presented) A method of inhibiting inflammation, the method
comprising:
applying a series of stimulation doses from a microstimulator to a vagus nerve of the
patient, wherein the microstimulator is secured to the vagus nerve by a nerve cuff and
further wherein each stimulation dose providing only a single supra-threshold stimulus
pulse or a burst of supra-threshold pulses, wherein a pulse width of the single supra-
threshold pulse or each of the pulses of the burst of supra-threshold pulses is from 20
microsec to 2000 microsec; (see at least the abstract and ¶23,61-64 of Huston.  Huston is silent as to a microstimulator.  However, Whitehurst teaches a microstimulator, see at least the abstract.  It would have been obvious to make the stimulator of Huston micro sized since it would merely yield predictable results such as more comfort for the patient.  Huston is also silent as to a nerve cuff.  However, a nerve cuff that encloses a stimulator is shown in at least figures 3a,3b of Whitehurst.  It would have been obvious to use the nerve cuff of Whitehurst since it would enable the stimulator to be close to the nerve without the use of additional leads, etc.)
detecting electrical activity on the vagus nerve using a sensor of the microstimulator; and
adjusting each simulation dose or an off period between each stimulation dose based on the
electrical activity of the vagus nerve to maintain inhibition of a level of inflammation in
the patient. (Huston is silent as to this feature.  However, Kornet teaches detecting such activity, see at least col. 2:36-54, col. 5:60-63, as well as using the detected activity in a closed loop feedback to control stimulation to the vagus nerve, see at least col. 7:1-37.  It would have been obvious to use the electrical activity of the vagal nerve to measure inflammation, and control stimulation thereby, since it is well known in the art and would merely yield predictable results)



4, (Previously Presented) The system of claim 1, wherein the controller adjusts the off
period based on the electrical activity of the vagus nerve.  (see at least ¶61-66 of Huston. Further, Kornet teaches using the detected activity of the vagus nerve in a closed loop feedback to control stimulation to the vagus nerve and reduce inflammation, see at least col. 7:1-37.  It would have been obvious to use the electrical activity of the vagal nerve to measure inflammation, and control stimulation thereby, since it is well known in the art and would merely yield predictable results)

5. (Previously Presented) The system of claim 1, wherein the off period is adjustable
based on feedback from a sensor, wherein the controller is configured to measure an indicator of a level of inflammation based on the electrical activity of the vagus nerve. (see at least ¶18 of Huston.  Further, Kornet teaches using the detected activity of the vagus nerve in a closed loop feedback to control stimulation to the vagus nerve and reduce inflammation, see at least col. 7:1-37.  It would have been obvious to use the electrical activity of the vagal nerve to measure inflammation, and control stimulation thereby, since it is well known in the art and would merely yield predictable results)

27. (Previously Presented) The method of claim 20, wherein the method is a method of
treating an intestinal disorder.  (see at least ¶21 of Huston which teaches various intestinal disorders)



Re claims 6-10,12-16,21,22,26 see office action of 1/8/21.


Claim(s) 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huston et al (2009/0143831) and Whitehurst et al (2004/0015204) and  Kornet et al (8,504,161), and further in view of Mann (2001/0034542).
See office action of 1/28/22.



Double Patenting
Claims 1,2,4-16,20,21,22,26,27, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 9,849,286 in view of Huston et al (2009/0143831), Whitehurst et al (2004/0015204) and Kornet et al (8,504,161).  Although the claims at issue are not identical, they are not patentably distinct from each other because  at least one claim of the present applicant is an obvious variant of at least one claim of the ‘286 patent.  For example, patent claims 1,9 teach a microstimulator and controller, and the ability to sense activity on the vagus nerve to use as feedback for stimulation control.  Re application claim 1, Huston teaches the type of supra threshold pulse burst claimed, Whitehurst teaches a nerve cuff that encloses a microstimulator, and Kornet teaches detecting a measure of inflammation based on electrical activity of the vagus nerve.  It would have been obvious to use such features with the device of the ‘286 claims since it would yield predictable results such as more efficient inflammation control.


Claims 1,2,4-16,20,21,22,26,27, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 8,788,034 in view of Huston et al (2009/0143831), Whitehurst et al (2004/0015204) and Kornet et al (8,504,161).  Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the present applicant is an obvious variant of at least one claim of the ‘034 patent.  For example, patent claim 1 teaches a microstimulator and controller.  Re application claim 1, Huston teaches the type of supra threshold pulse burst claimed, Whitehurst teaches a nerve cuff that encloses a microstimulator, and Kornet teaches detecting a measure of inflammation based on electrical activity of the vagus nerve.  It would have been obvious to use such features with the device of the ‘034 claims since it would yield predictable results such as more efficient inflammation control.


Since new rejections have been made, this office action is not made final.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792